IN THE SUPREME COURT OF TEXAS

                                 No. 05-0479

       IN RE  GRACO CHILDREN'S PRODUCTS, INC., NEWELL RUBBERMAID INC.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for emergency relief, filed June 24,  2005,  is
granted.   The order dated June 29, 2005, in Cause No.  C-1566-03-I,  styled
Patricia Galnares, Individually and  as  Representative  of  the  Estate  of
Michael Anthony Glanares, deceased v. Newell Rubbermaid, Inc.,  Individually
as D/B/A Graco Children's Products, Inc., et  al.,  in  the  398th  District
Court of Hidalgo County, Texas, is stayed  pending  further  order  of  this
Court.

            Done at the City of Austin, this July 14, 2005.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk